DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of July 25, 2022, Applicant, on September 30, 2022, amended claims 1, 6, 9 and added claims 12-17. Claims 4 & 8 were previously canceled. Claims 1-3, 5-7, & 9-17 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 








Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, additional 35 USC 112, second paragraph, rejections necessitated by Applicant’s amendment are set forth below.
Applicant's amendments are not sufficient to overcome the prior art rejections in view of new grounds for reject necessitated by Applicant’s amendments. Therefore, the prior art rejections are maintained below.


Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to the 35 USC 112, second paragraph, rejections have been fully considered, and Applicant's amendments are sufficient to overcome the 35 USC 112 rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, Applicant’s amendments necessitate new grounds for 35 USC 112, second paragraph, rejections for the reasons set forth below.

Response to Arguments - Prior Art
Applicant' s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues Czinger fails to teach or suggest the unique combination and arrangement of features recited in Applicant's claimed invention, including the features of "an independently moving assembly platform that automatically enters into direct data communication with the driverless transport system and the human worker" because “Czinger teaches that all of the control and communications between robots and users happens through centralized control systems 1500 and 6000” as recited in Applicant's claim 1 and similarly recited in claims 6 and 9, and Mindell fails to disclose an independently moving assembly platform that automatically enters into direct data communication with the driverless transport system and the human worker and cannot and does not cure the deficiencies of Czinger. Examiner respectfully disagrees.
Examiner notes the portion of the specification providing support for the argued limitation states “[a]n independently moving assembly platform 14 can automatically enter into data communication with the FTS 11, 12 and 13 [(i.e., driverless transport system)] and with the persons 2 who are  in  possession  of  a   WLAN  device,” and “[p]articular care is taken that the persons 2 who are in possession of a WLAN device have a data technologically short connection to the FTS, which are controlled by the process manager, and the independently moving assembly platform 14.” There is no specific discussion that this data communication is “direct” as claimed, no description of what “technologically short” means, and no requirement that the direct communication does not pass through a center control system.
Further, the term “direct” means “allocated for or arising from a particular known agency, process, job, etc.” Direct, Dictionary.com, available at https://www.dictionary.com/browse/direct. Direct messages on social media platforms, such as on Twitter, are direct communications because they are allocated for a particular person even though they pass through a server of the social media platform. Accordingly, contrary to Applicant’s assertion, neither the claims nor Applicant’s Specification requires that the claimed direct communication or data communication that is technological short does not pass through a central control system, as in in Czinger.
Czinger discloses a working area of a vehicle manufacturing facility may be an autonomous assembly platform, conveyer belt, or other moving platform  (i.e. independently moving assembly platform). [0059]-[0060]. In Czinger, parts and/or tools are transported to areas within a robotic assembly station, including transporting of parts and/or tools to an autonomous assembly platform (i.e. independently moving assembly platform) from a mobile supply vehicle or mobile robots, which are controlled by a control system (i.e. driverless transport system) ([0135]-[0136], [0145]), and human facility employees may also transport parts to different locations within a robotic assembly station and perform work at the assembly stations. [0072], [0089], [0174].
Further, Czinger discloses an assembly system control system 6000 “can generate and transmit instructions to” and “receive data and/or instruction requests from the one or more automated constructors, mobile supply vehicles, other robots, and/or machines in the assembly system,” which includes the autonomous platform (i.e. the control system controlling the vehicles and robots (the driverless transport system) communicates directly with the autonomous platform).  [0152], [0154]. The “one or more users … may communicate with the control system” 6000, wherein users “can include … [an] employee of the facility,” and “[t]he users …may participate in the system such as to monitor the vehicle manufacturing process (e.g., robot activity, production efficiency, quality control, etc.) and give instructions to various components (e.g., robots, machines, etc.) of the vehicle manufacturing facility,” which includes the autonomous platform (i.e. the human employee can communicate directly with the autonomous platform).  [0157].
By the control system in Czinger that controls the vehicles and robots (i.e. the driverless transport system) transmitting and receiving data and instructions to and from the machines or robots of the assembly system, which includes the disclosed autonomous platform (i.e. independently moving assembly platform), Czinger discloses the independently moving assembly platform automatically entering direct communication with the driverless transport system. 
Further, as discussed above, Examiner notes that the specification does not clarify what direct means in this claim, a direct message between users of a social media platform that passes through a central server is a direct communication, and “direct” means “allocated for or arising from a particular known agency, process, job, etc.” Direct, Dictionary.com. Therefore, regardless of whether the instructions to the various components of the vehicle manufacturing facility passes through the control system, when the users/employees (i.e. worker) instructions are given to the various components and machines of the vehicle manufacturing facility, which includes the disclosed autonomous platform (i.e. independently moving assembly platform), the instructions to the autonomous platform from the employee are direct communications between the employee and the platform because the instructions from the employee are allocated for the autonomous platform by the employee, not influenced by another source, and an unbroken line of descent descending from the employee to the control system to the autonomous platform rather than also passing to a second collateral control system before arriving at the autonomous platform, and thus, Czinger discloses an independently moving assembly platform automatically entering direct communication with the worker.
Accordingly, contrary to Applicant’s assertion, Czinger discloses “an independently moving assembly platform that automatically enters into direct data communication with the driverless transport system and the human worker.”
Moreover, for the reasons set forth below, this feature is also taught by Mindell.

Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, & 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, & 9 recite “a product within reach of the worker.” The term “within reach” is a relative term which renders the claim indefinite. Pursuant to the broadest reasonable interpretation, the phrase “within reach” of the worker depends on the particular worker arm length, and depending on the worker, within reach may range from one foot to two feet. The term “within reach” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification discusses this feature as a “work region located immediately in front of the person 2 with a product 30” in page 8, lines 18-19, and in order to avoid the relative terminology of “immediately,” Examiner suggests using the phrase “in front” instead of “within reach.”
Claims 2, 3, 5, 10, 12, & 13 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, these claims are rejected for the reasons set forth above.
Claims 7, 11, 14, & 15 depend on claim 6 and do not cure the aforementioned deficiencies of claim 6, and thus, these claims are rejected for the reasons set forth above.
Claims 16 & 17 depend on claim 9 and do not cure the aforementioned deficiencies of claim 9, and thus, these claims are rejected for the reasons set forth above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, & 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Czinger, et al. (US 20180339456 A1), hereinafter Czinger, in view of Mindell, et al. (US 20160363663 A1), hereinafter Mindell.
Regarding claim 1, Czinger discloses a data system for organizing workflows, in which cooperation of human beings and machines is controlled intra-logistically with protection of the human beings involved, the data system comprising ([0093]-[0097], [0152]-[0154], fig. 1B, 6): 
an intra-logistically relevant work region that is divided into (i) production or storage regions ([0087], [0089], [0171], automated constructors traverse various regions of the manufacturing facility, e.g., as shown in FIG. 1A, an automated constructor 1020 may travel from a first robotic assembly station 1010a to a second robotic assembly station 1010b to perform a manufacturing process at the second robotic assembly station, components can be transported to a storage area, and a vehicle transport system that can transport structures, or parts of a transport structure, to multiple locations (e.g., robotic assembly stations, etc.) during an assembly process, wherein robots (e.g., mobile supply vehicles) are programmed to transport a structure or parts or manual labor, for example, from facility employees who have instructions to transport parts to multiple locations in the facility, [0140], manufacturing system 5100 implementing a robotic assembly system (as in FIGS. 1A and 1B) comprising a plurality of robotic assembly stations and a plurality of robots, such as automated constructors and mobile supply vehicles, associated with each assembly station), which are accessible without obstruction for the human beings and the machines involved in a work process via transport regions ([0072], [0101], [0174], [0178], the automated constructor uses sensors and learning to recognize stationary or mobile obstacles to assist the automated constructor in developing future travel paths and avoiding collisions, such as human-to-robot collisions, where humans may be interspersed among the robots, safeguards are in place to prevent damage to equipment and avoid injury), wherein the transport regions are data-technologically reachable without gap by way of distributed radio subscribers as transmitters and receivers ([0085], the automated constructor may sensors to gather a variety of types of data, which may be sent to a central control facility via a wireless connection, [0096], [0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520a-x, 6200, other robots, 3-D printers, supply vehicles 6300, other machines, users 6020a, 6020b, through user devices user device 6030a, 6030b) and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio) and (ii) an intra-logistic process manager system having superordinate control ([0097], [0100], [0145], [0155], fig. 1B, 6, control systems 1500, 6000 controls various components of the manufacturing facility by storing and/or executing software that performs to achieve control, e.g., instructions for one or more automated constructors 1520a-x to travel to or from each assembly station, wherein mobile support vehicle may travel autonomously in whole or in part, such as via instructions from a control system (such as the control system 1500 in FIG. 1B or control system 6000 in FIG. 6)), 
a transport drone that moves goods within the work region, a driverless transport system including a first manufacturer-specific control subsystem that handles transport tasks that arise within the work region ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more mobile robots or mobile supply vehicles to transport one or more transport structure parts or structure undergoing an assembly process to different locations within the same robotic assembly station, between different robotic assembly stations, and or between a robotic assembly station and another location, wherein mobile support vehicle may travel autonomously in whole or in part, such as via preprogrammed instructions, wherein the mobile supply vehicle may roll, rotate, walk, slide, float, fly and/or perform a combination of the above, to travel from one location to another location), 
human worker who is working on a product within reach of the worker ([0072], employees work at the assembly station in coordination with nearby automated constructors, [0089], the transport system can comprise manual labor, for example, from facility employees who have instructions to transport parts to different locations within the same assembly station, [0174], human operators are operators of the assembly stations, [0133], [0092], assembly stations at different locations may be used for different stages of assembly and manufacture, and the one or more assembly stations is configured to assemble or disassemble various models of structures) and is equipped with a radio device, the radio device being a distributed radio subscriber ([0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components, including users 6020a, 6020b, including employees of the facility, through user devices user device 6030a, 6030b, and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio), 
an independently moving assembly platform that automatically enters into ([0061], the vehicle manufacturing facility comprises a working area that may be an autonomous assembly platform, conveyer belt, or other moving platform, [0089], the vehicle manufacturing facility may comprise a vehicle transport system comprising a moving platform, such as a conveyer belt, a gantry, [0135], a robotic assembly station may comprise transportation of parts and tools to the autonomous assembly platform 4105) direct data communication with the driverless transport system  ([0152], [0154], control system 6000 “can generate and transmit instructions to” and “receive data and/or instruction requests from the one or more automated constructors, mobile supply vehicles, other robots, and/or machines in the assembly system,” which includes the autonomous platform (i.e. the control system controlling the vehicles and robots (the driverless transport system) communicates directly with the moving assembly platform)) and the human worker ([0157], “one or more users … may communicate with the control system” 6000, wherein users “can include … [an] employee of the facility,” and “[t]he users …may …monitor the vehicle manufacturing process (e.g., robot activity, production efficiency, quality control, etc.) and give instructions to various components (e.g., robots, machines, etc.) of the vehicle manufacturing facility,” which includes the autonomous platform (i.e. the human employee can communicate directly with the moving assembly platform)), and 
a first robot ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more automated constructors, wherein automated constructors may travel autonomously in whole or in part, such as via preprogrammed instructions, wherein the automated constructors may roll, rotate, walk, slide, float, fly and/or perform a combination of the above, to travel from one location to another location) including a second manufacturer-specific control subsystem ([0097], [0100], [0145], [0155], [0174], fig. 1B, 6, control systems 1500, 6000 controls various components of the manufacturing facility by storing and/or executing software that performs to achieve control, e.g., instructions for one or more automated constructors 1520a-x to travel to or from each assembly station, such as via instructions from a control system (such as the control system 1500 in FIG. 1B or control system 6000 in FIG. 6) that provides tools to the worker ([0063], [0150], automated constructor may be capable of exchanging different robot effectors comprising different tools required to perform the different functions, wherein the effector affixed to the arm is capable tasks including providing human heavy lifting assistance, [0072], employees work at the assembly station in coordination with nearby automated constructors,  [0176], the robotic automatic system supports motorized interaction between an individual worker, etc., e.g., automatic and/or semi-automatic mechanisms and equipment, such as robotic and exo-skeleton-like lifting and grasping devices for material handling) and includes a sensor to monitor [an arm] of the worker ([0174], a sensor-integrated robotic automation system includes a first conveyer belt 10100 transporting a first part 10300, the first part monitored by a first sensor 10800, a subassembly structure 10600, a third part 10500, and one or more automated constructors 10700, wherein the first and second sensors may comprise overhead 3-D sensors (e.g., Kinect or LIDAR) that are capable of tracking the positions of both the arms of the one or more automated constructors and one or more individuals (e.g., human operators) present in the assembly station), wherein localization of the human beings and the machines within the work region is realized by way of … electromagnetic waves ([0174], a sensor-integrated robotic automation system includes first and second sensors comprising overhead 3-D sensors (e.g., Kinect or LIDAR) that are capable of tracking the positions of both the arms of the one or more automated constructors and one or more individuals (e.g., human operators) present in the assembly station).
While Czinger discloses all of the above, including an independently moving assembly platform that automatically enters into … with the driverless transport system and the human worker (as above) and suggests entering into direct communication with such a platform by describing the coordinate of a moving assembly platform may be communicated using a matrix label affixed to the platform ([0208]), Czinger does not necessarily expressly disclose that the platform enters in direct communication with a system and a human worker, which however, is taught by further teachings in Mindell.
Mindell teaches an independently moving assembly platform that automatically enters into direct data communication with the … transport system and the human worker ([0117]-[0118], in an example of an environment for determining the motion of industrial equipment and/or a user's body in a pick and pack work in fulfillment centers, warehouses, etc., wherein the work to be tracked is the selection (picking) of items from bins 120 and placing the items in boxes (packing), wherein transponders 114 may be affixed to notches on a conveyor belt and thereby the system may determine where the item was placed, and therefore in which box it was placed (i.e. the conveyor with affixed transponder is an assembly platform communicating directing with the system and human where the item was placed), and with the knowledge of which items were placed in which boxes, the system, with the aid of back-end databases and order processing information, may determine which order is in which box, and [0116], workers can for example be outfitted with a small wristband or other personal digital device that is configured as a transponder 11 with feedback mechanisms to provide feedback to the user, including  routine task feedback, e.g., correct/incorrect placement).
While Czinger discloses all of the above, including an independently moving assembly platform that automatically enters into direct data communication with the driverless transport system and the human worker (as above), direct data communication between a moving platform transport system and a human worker is also taught by further teachings in Mindell.
Mindell teaches an independently moving assembly platform that automatically enters ([0117]-[0118], in a pick and pack work in fulfillment centers, warehouses, etc., wherein the work to be tracked is the selection (picking) of items from bins 120 and placing the items in boxes (packing), wherein transponders 114 may be affixed to notches on a conveyor belt and thereby the system may determine where the item was placed, and therefore in which box it was placed (i.e. the conveyor with affixed transponder is an independent moving assembly platform that can communicate directly with the driverless system of the unmanned vehicle and the human placing the item), and with the knowledge of which items were placed in which boxes, the system may determine which order is in which box) into direct data communication ([0069, transponders and interrogators can be configured to update the transponders with their current state vector as well as broadcast awareness of their state vector, [0108], the TOF ranging systems disclosed herein, transceivers can discover each other and make an alert regarding the presence of other transceivers, wherein such discovery and/or alerts may be triggered by responses to interrogation signals) with the driverless transport system ([0069], human, robots, and vehicle or unmanned vehicle can be equipped with such configured with transponders and interrogators can be configured to update the transponders with their current state vector as well as broadcast awareness of their state vector using wireless protocols, Bluetooth Low Energy, DSRC, and other appropriate mechanisms for legal traceability (accident insurance claims, legal compliance) and the human worker [0116], workers can for example be outfitted with a small wristband or other personal digital device that is configured as a transponder 11 with feedback mechanisms to provide feedback to the user, including  routine task feedback, e.g., correct/incorrect placement in a pick an pack fulfillment center).
Further, while Czinger discloses all of the above, including a first robot including a second manufacturer-specific control subsystem and includes a sensor to monitor [an arm] of the worker, wherein localization of the human beings and the machines within the work region is realized by way of … electromagnetic waves (as above), Czinger does not expressly require that the disclosed sensor monitoring the worker arm necessarily monitors a hand of the worker, which however, is taught by Mindell.
Mindell teaches includes a sensor to monitor a hand of the worker ([0006], in some embodiments, the limb is a person's hand and the system is configured for tracking the person's hand, precisely tracking one or more human limbs in relation to the piece of equipment, detecting a pending collision between the limb and piece of equipment, and in response causing the industrial equipment to halt or to move out of the way of the collision, [0127], TOF sensors can detect or monitor motion associated with the hands, arms, and/or digits (e.g., fingers) of the user positioned proximate to automated machinery situated within the TOF sensors line of sight), wherein localization of the human beings and the machines within the work region is realized by way of signal times of flight of electromagnetic waves ([0038], system for measuring distance with precision of the present invention measures a direct time of flight (TOF) of an electromagnetic signal 14 between the transmission time of the signal 14 transmitted from the transmitter 10 to the time the signal is received by the receiver 12 is measured to determine the TOF of the signal 14 between the transmitter and the receiver, and the TOF is indicative of the distance, [0042], wherein at least one transmitter 10 can be mounted on an object to be tracked in distance and position, [0127], TOF sensors can detect or monitor motion associated with the hands, arms, and/or digits (e.g., fingers) of the user positioned proximate to automated machinery situated within the TOF sensors line of sight, [0115], the system can be used to measure a position of a user such as a user's arm proximate to and in cooperation with industrial machinery 112, such as a robotic arm, and proximate to the TOF sensors 96/98).
Czinger and Mindell are analogous fields of invention because both address the problem of tracking positions of workers in production facilities along assembly or production lines. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Czinger the ability for the platform to communicate directly with a system and include a sensor to monitor a hand of the worker,  wherein localization of the human beings and the machines within the work region is realized by way of signal times of flight of electromagnetic waves, as taught by Mindell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the platform to communicating directly with a driverless transport system and a human worker and the sensor monitoring a hand of the worker, wherein localization of the human beings and the machines within the work region is realized by way of signal times of flight of electromagnetic waves, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Czinger with the aforementioned teachings of Mindell in order to produce the added benefit of increasing automation and precision tracking of operations and movement within industrial environment, and with knowledge of the movement of items, users, and machinery, the system could monitor for safety, accuracy, efficiency, etc. and prevent and respond to unsafe conditions. [0003], [0116], [0119]-[0120].
Regarding claim 2, the combined teachings of Czinger and Mindell teach the data system as claimed in claim 1 (as above). Further, Czinger discloses wherein the driverless transport system includes a localization system, and independent radiolocation is performed by using a position of the driverless transport system from the localization system, wherein especially measured access points are dispensed with ([0145], [0147], the mobile support vehicle and constructors may comprise one or more sensors, e.g., cameras, geo-location device such as a GPS, etc., communicating with the control system, such that the control system may track the location of the mobile supply vehicle, [0085], data collected by sensors are sent central control facility via a wireless connection, [0096], [0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520a-x, 6200, other robots, 3-D printers, supply vehicles 6300, other machines, users 6020a, 6020b, through user devices user device 6030a, 6030b) and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio).
Regarding claim 3, the combined teachings of Czinger and Mindell teach the data system as claimed in claim 1 (as above). Further, Czinger discloses wherein the intra-logistically relevant work region includes, distributed orientation markers and alignment markers for orientation of all function carriers that are data-technologically reachable ([0170], each part, assembly, and/or subassembly structure may comprise one or more labels comprising an identification matrix, such as the matrices 8110a, 8110b, and 8310b to detect and identify parts, determine location, position, and/or orientation of a part, [0195], a label on a part may provide grip point information, e.g., that, for the part, there are handles or tapped holes that are specifically designed for gripping, or flat smooth surfaces that may be compatible with suction cups, [0060], stations of the facility may have boundaries enforced by geofences, visual markers, such as drawings (e.g., lines), labels, [0206], an identification matrix can be read by a sensor, and a computing device may extract and locate the geometric locations and orientation of the corner marks).
Regarding claim 5, the combined teachings of Czinger and Mindell teach the data system as claimed in claim 1 (as above). Further, Czinger discloses wherein a second robot  includes a sensor to capture 360°-views and a sensor for capturing gripping functions ([0145], [0147], the mobile support vehicle and automated constructor may comprise one or more cameras communicating with the control system, such that the control system may track the location of the mobile supply vehicle and automated constructor, [0170], each part, assembly, and/or subassembly structure may comprise one or more labels detected by one or more sensors (e.g., cameras) which may be located on the assembly line and/or on the automated constructors, [0195], wherein label on a part may provide grip point information, e.g., that, for the part, there are handles or tapped holes that are specifically designed for gripping, or flat smooth surfaces that may be compatible with suction cups).
Regarding claim 6, Czinger discloses a method for establishing a data-technological system for organizing workflows, in which cooperation of human beings and machines is intra-logistically controlled with protection of the human beings involved, the method comprising ([0004]-[0007], [0043], [0045], [0212]): 
dividing an intra-logistically relevant work region into (i) production or storage regions ([0087], [0089], [0171], automated constructors traverse various regions of the manufacturing facility, e.g., as shown in FIG. 1A, an automated constructor 1020 may travel from a first robotic assembly station 1010a to a second robotic assembly station 1010b to perform a manufacturing process at the second robotic assembly station, components can be transported to a storage area, and a vehicle transport system that can transport structures, or parts of a transport structure, to multiple locations (e.g., robotic assembly stations, etc.) during an assembly process, wherein robots (e.g., mobile supply vehicles) are programmed to transport a structure or parts or manual labor, for example, from facility employees who have instructions to transport parts to multiple locations in the facility, [0140], manufacturing system 5100 implementing a robotic assembly system (as in FIGS. 1A and 1B) comprising a plurality of robotic assembly stations and a plurality of robots, such as automated constructors and mobile supply vehicles, associated with each assembly station), which are accessible without obstruction for the human beings and the machines involved in a work process via transport regions ([0072], [0101], [0174], [0178], the automated constructor uses sensors and learning to recognize stationary or mobile obstacles to assist the automated constructor in developing future travel paths and avoiding collisions, such as human-to-robot collisions, where humans may be interspersed among the robots, safeguards are in place to prevent damage to equipment and avoid injury), wherein the transport regions are data-technologically reachable without gap by way of distributed radio subscribers as transmitters and receivers ([0085], the automated constructor may sensors to gather a variety of types of data, which may be sent to a central control facility via a wireless connection, [0096], [0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520a-x, 6200, other robots, 3-D printers, supply vehicles 6300, other machines, users 6020a, 6020b, through user devices user device 6030a, 6030b) and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio) and (ii) an intra-logistic process manager system providing superordinate control ([0097], [0100], [0145], [0155], fig. 1B, 6, control systems 1500, 6000 controls various components of the manufacturing facility by storing and/or executing software that performs to achieve control, e.g., instructions for one or more automated constructors 1520a-x to travel to or from each assembly station, wherein mobile support vehicle may travel autonomously in whole or in part, such as via instructions from a control system (such as the control system 1500 in FIG. 1B or control system 6000 in FIG. 6)), and 
tracking the location of ([0145], [0147], the mobile support vehicle and constructors may comprise one or more sensors, e.g., cameras, geo-location device such as a GPS, etc., communicating with the control system, such that the control system may track the location of the mobile supply vehicle, [0174], the sensors track the positions of the arms of the one or more automated constructors and one or more individuals (humans) present in the assembly station): a transport drone that moves goods within the work region, a driverless transport system including a first manufacturer-specific control subsystem to handle transport tasks that arise within the work region ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more conveyer belt, mobile robots, mobile supply vehicles to transport one or more transport structure parts or structure undergoing an assembly process to different locations within the same robotic assembly station, between different robotic assembly stations, and or between a robotic assembly station and another location, wherein mobile support vehicle may travel autonomously in whole or in part, such as via preprogrammed instructions, wherein the mobile supply vehicle may roll, rotate, walk, slide, float, fly and/or perform a combination of the above, to travel from one location to another location),
a human worker who is working on a product within reach of the worker ([0072], employees work at the assembly station in coordination with nearby automated constructors, [0089], the transport system can comprise manual labor, for example, from facility employees who have instructions to transport parts to different locations within the same robotic assembly station, [0174], human operators are operators of the assembly stations, [0133], [0092], assembly stations at different locations may be used for different stages of assembly and manufacture, and the one or more assembly stations is configured to assemble or disassemble various models of structures) and is equipped with a distributed transmitter  ([0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components, including users 6020a, 6020b, including employees of the facility, through user devices user device 6030a, 6030b, and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio), 
an independently moving assembly platform that automatically enters into ([0061], the vehicle manufacturing facility comprises a working area that may be an autonomous assembly platform, conveyer belt, or other moving platform, [0089], the vehicle manufacturing facility may comprise a vehicle transport system comprising a moving platform, such as a conveyer belt, a gantry, [0135], a robotic assembly station may comprise transportation of parts and tools to the autonomous assembly platform 4105) direct data communication with the driverless transport system  ([0152], [0154], control system 6000 “can generate and transmit instructions to” and “receive data and/or instruction requests from the one or more automated constructors, mobile supply vehicles, other robots, and/or machines in the assembly system,” which includes the autonomous platform (i.e. the control system controlling the vehicles and robots (the driverless transport system) communicates directly with the moving assembly platform)) and the human worker ([0157], “one or more users … may communicate with the control system” 6000, wherein users “can include … [an] employee of the facility,” and “[t]he users …may …monitor the vehicle manufacturing process (e.g., robot activity, production efficiency, quality control, etc.) and give instructions to various components (e.g., robots, machines, etc.) of the vehicle manufacturing facility,” which includes the autonomous platform (i.e. the human employee can communicate directly with the moving assembly platform)), and 
a first robot ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more automated constructors, wherein automated constructors may travel autonomously in whole or in part, such as via preprogrammed instructions, wherein the automated constructors may roll, rotate, walk, slide, float, fly and/or perform a combination of the above, to travel from one location to another location) including a second manufacturer-specific control subsystem  ([0097], [0100], [0145], [0155], [0174], fig. 1B, 6, control systems 1500, 6000 controls various components of the manufacturing facility by storing and/or executing software that performs to achieve control, e.g., instructions for one or more automated constructors 1520a-x to travel to or from each assembly station, such as via instructions from a control system (such as the control system 1500 in FIG. 1B or control system 6000 in FIG. 6) that provides tools to the worker ([0063], [0150], automated constructor may be capable of exchanging different robot effectors comprising different tools required to perform the different functions, wherein the effector affixed to the arm is capable tasks including providing human heavy lifting assistance, [0176], the robotic automatic system supports motorized interaction between an individual worker, etc., e.g., automatic and/or semi-automatic mechanisms and equipment, such as robotic and exo-skeleton-like lifting and grasping devices for material handling) and includes a sensor to monitor [an arm] of the worker ([0174], a sensor-integrated robotic automation system includes a first conveyer belt 10100 transporting a first part 10300, the first part monitored by a first sensor 10800, a subassembly structure 10600, a third part 10500, and one or more automated constructors 10700, wherein the first and second sensors may comprise overhead 3-D sensors (e.g., Kinect or LIDAR) that are capable of tracking the positions of both the arms of the one or more automated constructors and one or more individuals (e.g., human operators) present in the assembly station), wherein localization of the human beings and the machines within the work region is realized by way of … electromagnetic waves ([0174], a sensor-integrated robotic automation system includes first and second sensors comprising overhead 3-D sensors (e.g., Kinect or LIDAR) that are capable of tracking the positions of both the arms of the one or more automated constructors and one or more individuals (e.g., human operators) present in the assembly station).
While Czinger discloses all of the above, including an independently moving assembly platform that automatically enters into direct data communication with the driverless transport system and the human worker (as above), direct data communication between a moving platform transport system and a human worker is also taught by further teachings in Mindell.
Mindell teaches an independently moving assembly platform that automatically enters ([0117]-[0118], in a pick and pack work in fulfillment centers, warehouses, etc., wherein the work to be tracked is the selection (picking) of items from bins 120 and placing the items in boxes (packing), wherein transponders 114 may be affixed to notches on a conveyor belt and thereby the system may determine where the item was placed, and therefore in which box it was placed (i.e. the conveyor with affixed transponder is an independent moving assembly platform that can communicate directly with the driverless system of the unmanned vehicle and the human placing the item), and with the knowledge of which items were placed in which boxes, the system may determine which order is in which box) into direct data communication ([0069, transponders and interrogators can be configured to update the transponders with their current state vector as well as broadcast awareness of their state vector, [0108], the TOF ranging systems disclosed herein, transceivers can discover each other and make an alert regarding the presence of other transceivers, wherein such discovery and/or alerts may be triggered by responses to interrogation signals) with the driverless transport system ([0069], human, robots, and vehicle or unmanned vehicle can be equipped with such configured with transponders and interrogators can be configured to update the transponders with their current state vector as well as broadcast awareness of their state vector using wireless protocols, Bluetooth Low Energy, DSRC, and other appropriate mechanisms for legal traceability (accident insurance claims, legal compliance) and the human worker [0116], workers can for example be outfitted with a small wristband or other personal digital device that is configured as a transponder 11 with feedback mechanisms to provide feedback to the user, including  routine task feedback, e.g., correct/incorrect placement in a pick an pack fulfillment center).
Further, while Czinger discloses all of the above, including a first robot including a second manufacturer-specific control subsystem that provides tools to the worker and includes a sensor to monitor [an arm] of the worker, wherein localization of the human beings and the machines within the work region is realized by way of … electromagnetic waves (as above), Czinger does not expressly require that the disclosed sensor monitoring the worker arm necessarily monitors a hand of the worker, which however, is taught by Mindell.
Mindell teaches includes a sensor to monitor a hand of the worker ([0006], in some embodiments, the limb is a person's hand and the system is configured for tracking the person's hand, precisely tracking one or more human limbs in relation to the piece of equipment, detecting a pending collision between the limb and piece of equipment, and in response causing the industrial equipment to halt or to move out of the way of the collision, [0127], TOF sensors can detect or monitor motion associated with the hands, arms, and/or digits (e.g., fingers) of the user positioned proximate to automated machinery situated within the TOF sensors line of sight), wherein localization of the human beings and the machines within the work region is realized by way of signal times of flight of electromagnetic waves ([0038], system for measuring distance with precision of the present invention measures a direct time of flight (TOF) of an electromagnetic signal 14 between the transmission time of the signal 14 transmitted from the transmitter 10 to the time the signal is received by the receiver 12 is measured to determine the TOF of the signal 14 between the transmitter and the receiver, and the TOF is indicative of the distance, [0042], wherein at least one transmitter 10 can be mounted on an object to be tracked in distance and position, [0127], TOF sensors can detect or monitor motion associated with the hands, arms, and/or digits (e.g., fingers) of the user positioned proximate to automated machinery situated within the TOF sensors line of sight, [0115], the system can be used to measure a position of a user such as a user's arm proximate to and in cooperation with industrial machinery 112, such as a robotic arm, and proximate to the TOF sensors 96/98).
Czinger and Mindell are analogous fields of invention because both address the problem of tracking positions of workers in production facilities along assembly or production lines. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Czinger the ability for the platform to communicate directly with a system and include a sensor to monitor a hand of the worker,  wherein localization of the human beings and the machines within the work region is realized by way of signal times of flight of electromagnetic waves, as taught by Mindell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the platform to communicating directly with a driverless transport system and a human worker and the sensor monitoring a hand of the worker, wherein localization of the human beings and the machines within the work region is realized by way of signal times of flight of electromagnetic waves, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Czinger with the aforementioned teachings of Mindell in order to produce the added benefit of increasing automation and precision tracking of operations and movement within industrial environment, and with knowledge of the movement of items, users, and machinery, the system could monitor for safety, accuracy, efficiency, etc. and prevent and respond to unsafe conditions. [0003], [0116], [0119]-[0120].
Regarding claim 12, the combined teachings of Czinger and Mindell teach the data system as claimed in claim 1 (as above). Further, Czinger discloses wherein each radio subscriber has data glasses that are used to determine their position ([0175], the sensors may track individuals wearing headsets overlaid with augmented or virtual reality, wherein virtual or augmented reality overlays of assembly sequences and component placements can be provided to an individual through the headset, wherein the overlays are aligned with current configurations of the assembly sequences and component placements in the assembly station to aid the individual in assembly or training).
Regarding claim 13, the combined teachings of Czinger and Mindell teach the data system as claimed in claim 1 (as above). Further, Czinger discloses wherein the transport drone and the driverless transport system are organizationally combined in a first subsystem of the intra-logistic process manager system ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more mobile robots or mobile supply vehicles to transport one or more transport structure parts or structure undergoing an assembly process to different locations, wherein mobile support vehicle may travel autonomously in whole or in part, such as via preprogrammed instructions), and the first robot is organizationally combined in a second subsystem of the intra-logistic process manager system  ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more automated constructors, wherein automated constructors may travel autonomously in whole or in part, such as via preprogrammed instructions, [0150], automated constructor may be capable of exchanging different robot effectors comprising different tools required to perform the different functions, wherein the effector affixed to the arm is capable tasks including providing human heavy lifting assistance).
Regarding claims 7, 14, & 15, these claims are substantially similar to claims 3, 12, & 13, and are, therefore, rejected on the same basis as claims 3, 12, & 13. While claims 7, 14, & 15 are directed toward a method, Czinger discloses a method as claimed. [0004]-[0007], [0043], [0045], [0212].
Regarding claim 9, this claim is substantially similar to claim 6, and is, therefore, rejected on the same basis as claim 6. While claim 9 is directed toward a computer-readable medium storing instructions when executed by a computer, Czinger discloses a computer-readable medium as claimed. [0004]-[0007], [0043], [0045], [0095], [0212].
Regarding claims 17 &18, these claims are substantially similar to claims 12 & 13, and are, therefore, rejected on the same basis as claims 12 & 13. While claims 17 & 18 are directed toward a computer-readable medium storing instructions when executed by a computer, Czinger discloses a computer-readable medium as claimed. [0004]-[0007], [0043], [0045], [0095], [0212].
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Czinger, et al. (US 20180339456 A1), hereinafter Czinger, in view of Mindell, et al. (US 20160363663 A1), hereinafter Mindell, in further view of Silveratawil, et al. (US 20170103669 A1), hereinafter Silveratawil.
Regarding claim 10, the combined teachings of Czinger and Mindell teach the data system as claimed in claim 1 (as above). Further, while Czinger discloses wherein the worker is further equipped with a sensor ([0174], a sensor-integrated robotic automation system includes first and second sensors comprising overhead 3-D sensors (e.g., Kinect or LIDAR) that are capable of tracking the positions of both the arms of the one or more automated constructors and one or more individuals (e.g., human operators) present in the assembly station), Czinger does not necessarily disclose the remaining elements of the following limitation, which however are taught by the further teachings in Silveratawil,
Silveratawil teaches the worker is further equipped with a sensor that measures skin resistance that detects when the worker becomes anxious ([0043], [0045] the system analyzes and processes the physiology measurements to generate a reference signature, such as determining a reference signature for anxiety, including the electro-dermal activity profile of the individual matches that of the reference signature for anxiety, [0052]-[0053], [0056], the sensors may be attached directly to the skin of the person P, including an electro-dermal (i.e., skin conductance) sensor [0089], [0099], the system receives sensor data sensor data on an individual as the individual moves among various locations, such as factories with a production line along which workers make products).
Czinger and Silveratawil are analogous fields of invention because both address the problem of tracking positions of workers in factories producing products along production lines. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Czinger the ability to include that the worker is equipped with a sensor that measures skin resistance that detects when the worker becomes anxious as taught by Silveratawil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the worker being equipped with a sensor that measures skin resistance that detects when the worker becomes anxious, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Czinger with the aforementioned teachings of Silveratawil in order to produce the added benefit of improving organizational development by identifying how particular environments affect groups of people. [0049].
Regarding claim 11, this claim is substantially similar to claim 10, and is, therefore, rejected on the same basis as claim 10. While claim 11 is directed toward a method, Czinger discloses a method as claimed. [0004]-[0007], [0043], [0045], [0212].




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Vetter, et al. (US 20200130115 A1) disclosing systems and methods for transporting workpieces and workers to processing stations;
Kong, et al. (US 20160251101 A1) disclosing systems and methods comprising one or more machine stations including industrial robots for loading items; and
Deligianni, et al. (US 20170334456 A1) disclosing a physical controller in a factory that detects the movement of hands or conductance of skin of a factory worker to determine anxiety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623